                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 PRESIDENTIAL HEALTHCARE CREDIT
 CORPORATION,                                            CIVIL DIVISION

                         Plaintiff,                      Case No: 19-mc-144

                   -v-

 WHITE RABBIT PARTNERS, INC et al

                         Defendant,
                   -v-

 THE VANGUARD GROUP, INC.

                         Garnishee,

                              PRAECIPE FOR WRIT OF EXECUTION
 TO THE CLERK:
        ISSUE WRIT OF EXECUTION in the above matter, against defendant Mark Honzel
and against The Vanguard Group, Inc a/k/a Vanguard Funds 100 Vanguard Blvd, Malvern, PA 19
                              (Name and Address of Garnishee)
garnishee, as follows:

                                      Amount Due:                          $ 6,531,080.04
                                      Interest from: Judgement of May 15, 2019
                                                      at legal rate of 6%  $ 76,225.76

                                                                  Total:   $6,607,305.80


                                                        Respectfully Submitted

                                                        /s/ Richard J. Parks
                                                        Gaetan J. Alfano, Esq
                                                        PA. I.D. # 32971
                                                        Richard J. Parks, Esq
                                                        PA. I.D. #40477
                                                        PIETRAGALLO GORDON ALFANO BOSICK
                                                        & RASPANTI, LLP
                                                        1818 Market Street, Suite 3402
                                                        Philadelphia, PA 19103
Date: July 26, 2019
 4929377v1
 Civ637 (7/00)
                      Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 2 of 14




                            IN THE UNITED STATES DISTRICT COURT FOR THE
                                 EASTERN DISTRICT OF PENNSYLVANIA

 PRESIDENTIAL HEALTHCARE CREDIT
 CORPORATION,                                                       CIVIL DIVISION

                              Plaintiff,                            Case No: 19-mc-144
                      -v-

 WHITE RABBIT PARTNERS, INC et al

                              Defendant,
                      -v-

 THE VANGUARD GROUP, INC.

                              Garnishee,

               TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF
                PENNSYLVANIA OR THE COURT APPOINTED PROCESS SERVER:
 To satisfy judgment, interest, and costs against Mark Honzel                                                        , defendant
                                                         (Name of Defendant)

            (1) You are directed to levy upon the property of the defendant and to sell his interest therein:
            (2) You are also directed to attach the property of the defendant not levied upon in the
                possession of The Vanguard Group, Inc a/k/a Vanguard Funds                     , as garnishee.
                                                                (Name of Garnishee)
                                      Property Identified as A Result of Interrogatories to Garnishee
                                                     (Specifically Describe Property)

and to notify the garnishee that

                (a) an attachment has been issued;
                (b) the garnishee is enjoined from paying any debt to or for the account of the defendant and
 from delivering any property of the defendant or otherwise disposing thereof;
        (3) if property of the defendant not levied upon and subject to attachment is found in the
  possession of anyone other than a named garnishee, you are directed to notify him that he has been
  added as a garnishee and is enjoined as above stated.
                      Amount Due                                                    $ 6,531,080.04
                      Interest from             May 15, 2019 at 6%                  $    76,225.76
                      (Cost to be Added)                                            $
                      Total                                                         $6,607,305.80
                                                                                    KATE BARKMAN
                                                                                     Clerk of Court

  Seal of the Court                                                              BY:
                                                                                                    (Deputy Clerk)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 3 of 14


MAJOR EXEMPTIONS UNDER PENNSYLVANIA AND FEDERAL LAW

1. $300 statutory exemption
2. Bibles, school books, sewing machines, uniforms, and equipment
3. Most wages and unemployment compensation
4. Social Security benefits
5. Certain retirement funds and accounts
6. Certain veteran and armed forces benefits
7. Certain insurance proceeds
8. Such other exemptions as may be provided by law

Civ 638 (7/00)
                  Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 4 of 14




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF PENNSYLVANIA


PRESIDENTIAL HEALTHCARE CREDIT                     CIVIL DIVISION
CORPORATION,
                                                   Case No: 19-mc-144
                         Plaintiff,

                   -v-

WHITE RABBIT PARTNERS, INC et al

                         Defendant,
                   -v-

THE VANGUARD GROUP, INC. et al

                         Garnishee,
                                      WRIT OF EXECUTION
                                           NOTICE

       This paper is a Writ of Execution. It has been issued because there is a judgment against you.
It may cause your property to be held or taken to pay the judgment. You may have legal rights to
prevent your property from being taken. A lawyer can advise you more specifically of these rights.
If you wish to exercise your rights, you must act promptly.

        The law provides that certain property cannot be taken. Such property is said to be exempt.
There is a debtor's exemption of $300. There are other exemptions which may be applicable to
you. Attached is a summary of some of the major exemptions. You may have other exemptions or
rights.

       If you have an exemption, you should do the following promptly: (1) Fill out the attached
claim form and demand for a prompt hearing. (2) Deliver the form or mail it to the United States
Marshal's office at the address noted.

       You should come to court ready to explain your exemption. If you do not come to court and
prove your exemption, you may lose some of your property.

     YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO
NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.

                                  LAWYER REFERENCE SERVICE

 Civ 639 (7/00)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 5 of 14


                                            (Name)

                                   ONE READING CENTER
                                        11TH FLOOR
                                  PHILADELPHIA, PA 19107
                                           (Address)

                                        (215) 238-1701
                                       (Telephone Number)




Civ 639 (7/00)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 6 of 14




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA


PRESIDENTIAL HEALTHCARE CREDIT                         CIVIL DIVISION
CORPORATION,
                                                       Case No: 19-mc-144
                         Plaintiff,

                  -v-

WHITE RABBIT PARTNERS, INC et al

                         Defendant,
                  -v-

THE VANGUARD GROUP, INC. et al

                         Garnishee,




                                      CLAIM FOR EXEMPTION
To the U.S. Marshal:
          I, the above named defendant, claim exemption of property from levy or attachment:
          (1) From my personal property in my possession which has been levied upon.
                  (a) I desire that my $300 statutory exemption be
                         (i) set aside in kind (specify property to be set aside in kind):



                         (ii) paid in cash following the sale of the property levied upon; or
                  (b) I claim the following exemption (specify property and basis of exemption):



          (2) From my property which is in the possession of a third party, I claim the following
 exemptions:
                   (a) My $300 statutory exemption:         in cash        in kind
 (specify property):
                (b) Social security benefits on deposit in the amount of $
                (c) Other (specify amount and basis of exemption):

 Civ637 (7/00)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 7 of 14




        I request a prompt court hearing to determine the exemption. Notice of the hearing should be
 given to me at




                      (Address)                                        (Telephone Number)
         I declare under penalty of perjury that the foregoing statements made in this claim for
exemption are true and correct.


Date:
                                                                   (Signature of Defendant)



THIS CLAIM TO BE FILED WITH THE OFFICE OF THE U.S. MARSHAL
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                     2110 United States Courthouse
                                           601 Market Street
                                        Philadelphia, PA 19106
                                                 (Address)


                                              (215) 597-7272
                                             (Telephone Number)




         Note: Under paragraphs (1) and (2) of the writ, a description of specific property to be levied upon
 or attached may be set forth in the writ or included in a separate direction to the United States Marshal.

         Under paragraph (2) of the writ, if the attachment of a named garnishee is desired, his name should
 be set forth in the space provided.

        Under paragraph (3) of the writ, the United States Marshal may, as under prior practice, add
 as a garnishee any person not named in this writ who may be found in possession of property of the
 defendant. See Rule 3111(a). For limitations on the power to attach tangible personal property, see Rule
 3108 (a).

           Each court shall by local rule designate the officer, organization, or person to be named in the
 notice.

4929377v1

 Civ637 (7/00)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 8 of 14




                      IN THE UNITED STATES DISTRICT COURT FOR
                       THE EASTERN DISTRICT OF PENNSYLVANIA


   PRESIDENTIAL HEALTHCARE CREDIT                        CIVIL DIVISION
   CORPORATION,
                                                         Case No: 19-mc-144
                            Plaintiff,

                     -v-

   WHITE RABBIT PARTNERS, INC et al

                            Defendant,
                     -v-

   THE VANGUARD GROUP, INC. et al

                            Garnishee,




                               INTERROGATORIES TO GARNISHEE

            To:     The Vanguard Group, Inc a/k/a Vanguard Funds
                    100 Vanguard Blvd,
                    Malvern, PA 19355

            YOU ARE REQUIRED TO FILE ANSWERS TO THE FOLLOWING

 INTERROGATORIES WITHIN TWENTY (20) DAYS AFTER SERVICE UPON YOU.

 FAILURE TO DO SO MAY RESULT IN JUDGMENT AGAINST YOU:

            1.      At the time you were served or at any subsequent time did you owe the defendant

 Mark Honzel. (hereinafter “Defendant”) any money or were you liable to defendant(s) on any

 negotiable or other written instrument, or did defendant(s) claim that you owed defendant(s) any

 money or were liable to defendant(s) for any reason?

                    ANSWER:


Civ637 (7/00)
                 Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 9 of 14




            2.      At the time you were served or at any subsequent time was there in your possession,

 custody or control or in the joint possession, custody or control of yourself and one or more other

 persons any property of any nature owned solely or in part by the defendant(s)?

                    ANSWER:




            3.      At the time you were served or at any subsequent time did you hold legal title to

 any property of any nature owned solely or in part by the defendant(s) or in which defendant(s)

 held or claimed any interest?

                    ANSWER:




Civ637 (7/00)
                Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 10 of 14




            4.      At the time you were served or at any subsequent time did you hold as fiduciary

 any property in which the defendant(s) had an interest?

                    ANSWER:




            5.      At any time before or after you were served did the defendant(s) transfer or deliver

 any property to you or to any person or place pursuant to your direction or consent and if so what

 was the consideration therefore?

                    ANSWER:




Civ637 (7/00)
                Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 11 of 14




            6.      At any time after you were served did you pay, transfer or deliver any money or

 property to the defendant(s) or to any person or place pursuant to defendant's(s') direction or

 otherwise discharge any claim of the defendant(s) against you?

                    ANSWER:




            7.      If you are a bank or other financial institution, at the time you were served or at any

 subsequent time did the defendant(s) have funds on deposit in an account in which funds are

 deposited electronically on a recurring basis and which are identified as being funds that upon

 deposit are exempt from execution, levy or attachment under Pennsylvania or federal law? If so,

 identify each account and state the amount of funds in each account and the entity electronically

 depositing those funds on a recurring basis.

                    ANSWER:




Civ637 (7/00)
                Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 12 of 14




            8.      If you are a bank or other financial institution, at the time you were served or at any

 subsequent time did the defendant(s) have funds on deposit in an account in which the funds on

 deposit, not including any otherwise exempt funds, did not exceed the amount of the general

 monetary exemption under 42 Pa.C.S.§ 8123? If so, identify each account.

                    ANSWER:




            9.      At the time you were served or at any subsequent time, did you have or share any

 safe-deposit boxes, pledges, documents of title, securities, notes, coupons, receivables, or

 collateral in which there was an interest claimed by defendant(s)?

                    ANSWER:




Civ637 (7/00)
                  Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 13 of 14




       10.         Identify every account not previously noted, having a credit balance, including the account

balance, titled in the name of defendant(s) or in which you believe defendant(s) have an interest in whole

or in part, whether or not styled as a payroll account, individual retirement account, tax account, lottery

account, partnership account, joint or tenants by entirety account, or otherwise.

                   ANSWER:



                                                        Respectfully Submitted



                                                        /s/ Richard J. Parks
                                                        Gaetan J. Alfano, Esq
                                                        PA. I.D. # 32971
                                                        Richard J. Parks, Esq
                                                        PA. I.D. #40477
                                                        PIETRAGALLO GORDON ALFANO BOSICK &
                                                        RASPANTI, LLP
                                                        1818 Market Street, Suite 3402
                                                        Philadelphia, PA 19103


 4929377v1




  Civ637 (7/00)
                  Case 2:19-mc-00144-UJ Document 2 Filed 07/26/19 Page 14 of 14




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF PENNSYLVANIA


 PRESIDENTIAL HEALTHCARE CREDIT                      CIVIL DIVISION
 CORPORATION,
                                                     Case No: 19-mc-144
                          Plaintiff,

                    -v-

 WHITE RABBIT PARTNERS, INC et al

                          Defendant,
                    -v-

 THE VANGUARD GROUP, INC. et al

                          Garnishee,




                                           VERIFICATION

        I, the undersigned, a duly authorized representative of The Vanguard Group a/k/a Vanguard Funds,

hereby verify that the foregoing answers to interrogatories are true based upon my personal knowledge or

information and belief. This statement is made subject to the penalties of 18 Pa.C.S.A. § 4904 relating to

unsworn falsification to authorities.



                                             ____________________________________



Dated: ______________, 2019




  Civ637 (7/00)
